NOTICE                      2022 IL App (4th) 220019-U                   FILED
This Order was filed under                                                        October 13, 2022
Supreme Court Rule 23 and is                  NO. 4-22-0019                         Carla Bender
not precedent except in the                                                     4th District Appellate
limited circumstances allowed      IN THE APPELLATE COURT                             Court, IL
under Rule 23(e)(1).
                                              OF ILLINOIS

                                           FOURTH DISTRICT


  THE PEOPLE OF THE STATE OF ILLINOIS,                        )   Appeal from the
            Plaintiff-Appellee,                               )   Circuit Court of
            v.                                                )   Knox County
  CHAR M. SHUNICK,                                            )   No. 16CF27
            Defendant-Appellant.                              )
                                                              )   Honorable
                                                              )   Raymond A. Cavanaugh,
                                                              )   Judge Presiding.


                  JUSTICE CAVANAGH delivered the judgment of the court.
                  Justices Steigmann and Zenoff concurred in the judgment.

                                                ORDER
 ¶1      Held: Absent a proof of service adequate to trigger the prison mailbox rule, the notice of
               appeal is untimely, and the appellate court lacks jurisdiction over this appeal.

 ¶2               Defendant, Char M. Shunick, is serving a sentence of imprisonment in Dixon

 Correctional Center in Dixon, Illinois, for a drug offense. He petitioned for postconviction relief,

 and the Circuit Court of Knox County summarily dismissed his petition. He appeals. We dismiss

 his appeal for lack of jurisdiction.

 ¶3                                         I. BACKGROUND

 ¶4               On December 30, 2019, in a bench trial, the circuit court found defendant guilty of

 unlawfully possessing, with the intent to deliver, a controlled substance (720 ILCS

 570/401(a)(2)(B) (West 2018)).
¶5             On August 26, 2020, the circuit court sentenced defendant to imprisonment for nine

years.

¶6             On September 20, 2021, defendant filed a pro se petition for postconviction relief.

¶7             On September 30, 2021, the circuit court entered an order summarily dismissing

the petition “in its entirety with prejudice.” See 725 ILCS 5/122-2.1(a)(2) (West 2020). The docket

entry for that date notes that a “C/C” (courtesy copy) of the summary dismissal order was sent to

defendant.

¶8             Defendant afterward filed a document titled “Motion to Reconsider and Leave to

Amend Petition for Post Conviction Relief Under 725 ILCS 5/122-1.” In this motion, which the

circuit clerk file-stamped on November 3, 2021, defendant “move[d] the Honorable court to

reconsider its dismissal with prejudice, and allow him to leave to amend the petition.”

¶9             The final page of the motion for reconsideration was a “Certificate of Service,”

which, above defendant’s signature, read as follows:

                      “This is to certify That I have on this date served true and correct copies of

               the foregoing to:

                      Clerk of the Circuit Court of Knox County and;

                      Knox County State’s Attorney

               via U.S. Mail postage fully prepaid on this 26th day of Oct 2021 by depositing the

               same in the institutional mailbox at Dixon C.C.”

¶ 10           On December 13, 2021, the circuit court signed an order denying the motion for

reconsideration. The order is file-stamped December 14, 2021.

¶ 11           On January 5, 2022, defendant filed a notice of appeal.

¶ 12           On January 11, 2022, he filed an amended notice of appeal.




                                               -2-
¶ 13                                       II. ANALYSIS

¶ 14           Neither party questions our jurisdiction over this appeal. Even so, we have an

independent duty to make sure we have jurisdiction. See People v. Smith, 228 Ill. 2d 95, 104

(2008); Secura Insurance Co. v. Illinois Farmers Insurance Co., 232 Ill. 2d 209, 213 (2009).

¶ 15           For us to have jurisdiction over an appeal, a party had to file in the circuit court a

notice of appeal that was timely. See Secura, 232 Ill. 2d at 213. To assess the timeliness of a notice

of appeal in a postconviction case, we turn to the rules applicable to criminal appeals. Rule 651(d)

provides, “The procedure for an appeal in a post-conviction proceeding shall be in accordance with

the rules governing criminal appeals.” Ill. S. Ct. R. 651(d) (eff. July 1, 2017). Under Rule 606(b)

(Ill. S. Ct. R. 606(b) (eff. Mar. 12, 2021)), which governs criminal appeals, “the notice of appeal

must be filed with the clerk of the circuit court within 30 days after the entry of the final judgment

appealed from or if a motion directed against the judgment is timely filed, within 30 days after the

entry of the order disposing of the motion.”

¶ 16           The next question, therefore, is what is the deadline for filing, in a postconviction

proceeding, a motion directed against the judgment. We answer that question by analogizing to

criminal cases. See Ill. S. Ct. R. 651(d) (eff. July 1, 2017). The final judgment in a criminal case

is the sentence. People v. Caballero, 102 Ill. 2d 23, 51 (1984). The defendant in a criminal case

has 30 days after the final judgment (that is, after the sentence) to file any motion directed against

that judgment. See 730 ILCS 5/5-4.5-50(d) (West 2020). Correspondingly, in a postconviction

proceeding, if the defendant wishes to file a motion directed against a summary dismissal—which

likewise is a final judgment—the defendant must file the motion within 30 days after the entry of

the summary dismissal order. People v. Dominguez, 366 Ill. App. 3d 468, 472 (2006).




                                                -3-
¶ 17           The circuit court in the present case entered the summary dismissal order on

September 30, 2021. Assuming, for the sake of argument, that defendant’s ensuing motion for

reconsideration qualified as a motion directed against the judgment (but see Fultz v. Haugan, 49

Ill. 2d 131, 136 (1971) (holding that “[t]he motion for leave to amend is not a motion directed

against the judgment”)), the motion for reconsideration, judging by its file stamp, was untimely.

We count 34 days from the date the summary dismissal order was entered (September 30, 2021)

to the date of the file stamp on the motion for reconsideration (November 3, 2021). See 5 ILCS

70/1.11 (West 2020) (explaining how to “compute[ ]” “[t]he time within which any act provided

by law is to be done”).

¶ 18           We are aware that the prison mailbox rule can overcome a file stamp. However, an

incarcerated person who wants to rely on the prison mailbox rule must provide an adequate proof

of service. Rule 12(b)(6) lays down some specific requirements for the proof of service:

                       “(b) Manner of proof. Service is proved:

                                                ***

                               (6) in case of service by mail by a self-represented litigant residing

                       in a correctional facility, by certification under section 1-109 of the Code of

                       Civil Procedure [(735 ILCS 5/1-109 (West 2020))] of the person who

                       deposited the document in the institutional mail, stating the time and place

                       of deposit and the complete address to which the document was to be

                       delivered.” Ill. S. Ct. R. 12(b)(6) (eff. July 1, 2017).

“To rely on the date of mailing as the filing date,” the incarcerated defendant must “provide proof

of mailing by filing a proof of service that complies with” the rule quoted above. People v. Shines,




                                                 -4-
2015 IL App (1st) 121070, ¶ 33. Otherwise, “the date the circuit clerk’s office file-stamped the

motion controls.” People v. Blalock, 2012 IL App (4th) 110041, ¶ 7.

¶ 19            The proof of service at the end of defendant’s motion for reconsideration suffers

from three deficiencies. First, it lacks a “certification under section 1-109 of the Code of Civil

Procedure [(735 ILCS 5/1-109 (West 2020))].” Ill. S. Ct. R. 12(b)(6) (eff. July 1, 2017). A

certification under section 1-109 must be

                “in substantially the following form: Under penalties as provided by law pursuant

                to Section 1-109 of the Code of Civil Procedure, the undersigned certifies that the

                statements set forth in this instrument are true and correct, except as to matters

                therein stated to be on information and belief and as to such matters the undersigned

                certifies as aforesaid that he verily believes the same to be true.” 735 ILCS 5/1-109

                (West 2020).

The proof of service in defendant’s motion for reconsideration contains no language resembling

that prescribed by section 1-109. Second, the proof of service fails to “stat[e] the time *** of

deposit.” Ill. S. Ct. R. 12(b)(6) (eff. July 1, 2017). Third, the proof of service fails to “stat[e] ***

the complete address to which the document was to be delivered.” Id.

¶ 20            Because the proof of service in the motion for reconsideration fails to comply with

Rule 12(b)(6), “the date the circuit clerk’s office file-stamped the motion controls,” and the motion

is untimely. Blalock, 2012 IL App (4th) 110041, ¶ 7. Because an untimely postjudgment motion

fails to toll the 30-day period for filing a notice of appeal, the notice of appeal is untimely as well,

and we lack jurisdiction over this appeal. See Ill. S. Ct. R. 606(b) (eff. Mar. 12, 2021); Ill. S. Ct.

R. 651(d) (eff. July 1, 2017); Secura, 232 Ill. 2d at 213.

¶ 21                                     III. CONCLUSION




                                                 -5-
¶ 22   For the foregoing reasons, we dismiss this appeal for lack of jurisdiction.

¶ 23   Appeal dismissed.




                                       -6-